J-A17004-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee

                       v.

DEVON RODRIGUEZ

                            Appellant                No. 1322 EDA 2013


            Appeal from the Judgment of Sentence March 28, 2013
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0008619-2012


BEFORE: GANTMAN, P.J., PANELLA, J., and STABILE, J.

MEMORANDUM BY GANTMAN, P.J.:                       FILED AUGUST 04, 2014

        Appellant, Devon Rodriguez, appeals from the judgment of sentence

entered in the Philadelphia County Court of Common Pleas, following his

bench trial convictions for robbery, theft by unlawful taking, and receiving

stolen property.1 We affirm.

        The relevant facts and procedural history of this case are as follows.

On July 1, 2012, Victim was walking near 15th and Oxford Streets in

Philadelphia, on the campus of Temple University, when a man snatched her

phone, wallet, and paycheck from her hand, and then ran northbound on

Sydenham Street. Victim notified police and described the perpetrator as a

black male, 24-25 years old, wearing a black shirt, denim shorts, black
____________________________________________


1
    18 Pa.C.S.A. §§ 3701(a)(iv); 3921(a); and 3925(a) respectively.
J-A17004-14


sneakers, and having a mini afro, last seen running northbound on

Sydenham Street. Detective Jim Rago investigated video footage of nearby

surveillance cameras but did not find footage of the actual crime.

Nevertheless, Detective Rago found video footage one block from the crime



Sydenham Street suspiciously looking behind him toward the crime scene.



distributed flyers to Temple University Police.

      On July 2, 2012, Temple University Police Officer Daniel Paris was

given one of the flyers at roll call. At approximately 6:00 p.m., Officer Paris

was on patrol two blocks from the crime scene when he saw Appellant

walking on campus.        Officer Paris concluded Appellant matched the

perpetrator depicted in the flyer.      Specifically, Officer Paris noted that



the suspect and the photograph on the flyer. Officer Paris radioed central

detectives who instructed Officer Paris to bring Appellant in for an interview.

Officer Paris told Appellant detectives wanted to speak with him about an

incident that occurred the day before, placed Appellant in the back of his

patrol car in handcuffs, and brought him to police headquarters.        At the

station, police concluded Appellant was the man on the flyer and applied for



      At 11:50 p.m., police executed the search warrant for the residence of


                                     -2-
J-A17004-14


Appellant, where they recovered a pair of sneakers and three-quarter length



Detectives concluded the search at 2:00 a.m. and returned to the station.

Detectives were unable to continue the investigation due to overtime

restrictions, so police held Appellant in custody overnight. On July 3, 2012,

the detectives resumed the investigation at 5:15 p.m. when their shift

started. Detectives advised Appellant of his Miranda2 rights and then spoke

with him for a half-hour, during which time Appellant confessed to the

robbery.

        The Commonwealth charged Appellant with robbery, theft by unlawful

taking, receiving stolen property, and simple assault. On August 21, 2012,

Appellant filed a suppression motion. The court held a suppression hearing

on March 28, 2013, at which time Appellant argued police lacked probable



poisonous tree; and challenging the validity of the search warrant based on

alleged insufficiency in the affidavit of probable cause. At the conclusion of



conducted a bench trial and convicted Appellant of robbery, theft by unlawful

taking, and receiving stolen property; the court found Appellant not guilty on

the simple assault charge. Immediately following trial, the court sentenced

____________________________________________


2
    Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).



                                           -3-
J-A17004-14




plus thre

April 26, 2013.      On May 3, 2013, the court ordered Appellant to file a

concise statement of errors complained of on appeal pursuant to Pa.R.A.P.

1925(b), which Appellant timely filed on May 23, 2013. On May 28, 2013,

without leave of court, Appellant filed an amended Rule 1925(b) statement.

         Appellant raises one issue for our review:

            DID   THE    TRIALCOURT ERR WHEN IT DENIED
                            -TRIAL MOTION TO SUPPRESS EVEN
            THOUGH [APPELLANT] WAS TAKEN INTO CUSTODY AND
            ARRESTED ON LESS THAN PROBABLE CAUSE, WITHOUT
            REASONABLE SUSPICION, WITHOUT A WARRANT AND
            WITHOUT EXIGENT CIRCUMSTANCES, AND WHERE
            PHYSICAL EVIDENCE WAS SUBSEQUENTLY SEIZED AND
            AN OUT-OF-COURT STATEMENT SUBSEQUENTLY TAKEN,
            AND [ARE] EXCLUDABLE AS FRUIT OF THE POISONOUS
            TREE?



         Appellant argues Officer Paris lacked probable cause to detain him



flyer.    Appellant asserts Officer Paris did not watch the surveillance video



capture Appellant actually committing the crime. Appellant stresses he was

not wearing clothing or sneakers at the time of his arrest consistent with



Victim to come to the police station to identify Appellant as the perpetrator

or supply police with a composite sketch of the perpetrator.        Appellant

                                       -4-
J-A17004-14


maintains Officer Paris did not engage in a meaningful conversation with

Appellant to provide additional justification for the arrest aside from the



declares police lacked probable cause to arrest Appellant, and any physical



of the poisonous tree doctrine.



flyer did not supply probable cause necessary for issuance of a search



Appellant would have contraband at his home, to justify issuance of a search

warrant; the court should have suppressed the physical evidence seized for

these reasons as well.       Appellant concludes the court should have



Court must reverse the order denying suppression. We disagree.

                                                              [Rule] 1925(b)

                                      Commonwealth v. Castillo, 585 Pa.
395, 403, 888 A.2d 775, 780 (2005) (quoting Commonwealth v. Lord,

                                                        Castillo

against the filing of untimely [Rule] 1925(b) statements extends to the filing



Commonwealth v. Jackson, 900 A.2d 936, 939 (Pa.Super. 2006), appeal

denied, 597 Pa. 712, 951 A.2d 1161 (2008) (holding appellant waived


                                    -5-
J-A17004-14


certain issues for appeal, which he raised for first time in untimely

supplemental Rule 1925(b) statement that he filed without leave of court).

See also Commonwealth v. Woods, 909 A.2d 372 (Pa.Super. 2006),

appeal denied, 591 Pa. 714, 919 A.2d 957 (2007) (holding appellant who

has filed timely Rule 1925(b) statement, and then for good cause shown

discovers additional time is required to file supplemental Rule 1925(b)

statement,    must   file   separate   petition    seeking   permission   to   file

supplemental statement nunc pro tunc, and obtain order granting request

for extension before issues raised in untimely supplemental statement will

be preserved for appellate review; appellant waived certain issues on appeal

where he did not file separate petition seeking prior court approval before

filing untimely supplemental statement).

     Additionally, Pa.R.Crim.P. 581(D) requires that a motion to suppress

must state: (1) specifically and with particularity the evidence sought to be

suppressed; (2) the grounds for suppression; and (3) the facts and events in

support thereof.     Pa.R.Crim.P. 581(D).         See also Commonwealth v.

Irving, 485 Pa. 596, 403 A.2d 549 (1979), cert. denied, 444 U.S. 1020, 100
S. Ct. 676, 62 L. Ed. 2d 651 (1980) (explaining specificity requirement of Rule

581(D) is mandatory).

     Instantly, on May 3, 2013, the court ordered Appellant to file a Rule

1925(b) statement within twenty-one days.          Appellant timely complied on




                                       -6-
J-A17004-14


                    -tria



28, 2013, without leave of court, Appellant filed an untimely, amended Rule

1925(b) statement, repeating the claim raised in his initial concise statement



                    -trial motion to suppress physical evidence recovered from



Statement, 5/28/13, at 1). Because Appellant did not obtain court approval



suppression of physical evidence is waived for purposes of appellate review.3

See Castillo, supra; Woods, supra; Jackson, supra.            Additionally, the

record makes clear police did not seize physical evidence from Appellant at

the time of his arrest

statement. Rather, police secured a search warrant and recovered physical



warrant.




statement.     Thus, even if Appellant had timely filed his amended concise

____________________________________________


3
  On June 11, 2014, Appellant filed an Application for Relief with this Court,
seeking to attach his amended Rule 1925(b) statement to his appellate brief.
Based on our disposition, we deny the motion as moot.



                                           -7-
J-A17004-14


statement, his issue concerning the validity of the search warrant would

nevertheless be waived. See Castillo, supra. See also Commonwealth

v. Reeves, 907 A.2d 1 (Pa.Super. 2006), appeal denied, 591 Pa. 712, 919
A.2d 956 (2007) (explaining concise statement which is too vague to allow

court to identify issues raised on appeal is functional equivalent of no

concise statement at all; if concise statement is too vague, court may find

waiver and disregard any argument).4

       After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Diana Anhalt,



comprehensively discusses and properly disposes of the question presented.

(See Trial Court Opinion, filed November 5, 2013, at 5-8) (finding: Officer

Paris stopped Appellant based on person-of-interest wanted flyer; police

constructed flyer based on surveillance footage near time of robbery



same direction Victim had last seen perpetrator, and engaging in suspicious

activity; when detained by Officer Paris, Appellant was in general area where

____________________________________________


4
                                             tains nothing more than
boilerplate language with respect to his complaint regarding physical
evidence and appears to be a generic form/template suppression motion.

specificity requirements of Rule 581(D), which arguably justifies waiver of

as well. See Pa.R.Crim.P. 581(D); Irving, supra.



                                           -8-
J-A17004-14


robbery    occurred,     within   approximately   twenty-four   hours   of   crime;

Appellant had same beard, hair style, build, and complexion as person in

wanted flyer; Officer Paris had reasonably trustworthy information regarding

description of suspect; testimony of Officer Paris was credible; based on

totality of circumstances, Officer Paris had probable cause to arrest
                                                                             5, 6




because it would not have come to light but for the illegal actions of the



exploitation of that illegality or instead by means sufficiently distinguishable

                                           Wong Sun v. United States, 371 U.S.
471, 488, 83 S. Ct. 407, 417, 9 L. Ed. 2d 441, ___ (1963) (internal citations

omitted). Our Supreme Court has explained:

          [I]n Wong Sun, the Supreme Court articulated at least
          two instances wherein a post-illegal arrest confession is
          admissible: (1) [i]f the confession is sufficiently an act of
____________________________________________


5
    For these reasons, the court also concluded the physical evidence seized
                                                                   See Trial


warrant application. Thus, had Appellant properly preserved his challenge to
the validity of the search warrant, we would agree with the trial court that
his claim would still afford him no relief.
6
  On page six of its opinion, the trial court refers to a case named
Commonwealth v. Rivers
shows the court meant to cite Commonwealth v. Riley, 425 A.2d 813
(Pa.Super. 1981).



                                           -9-
J-A17004-14


         free will to purge the primary taint of the unlawful
         invasion[;] or (2) [i]f the connection between the arrest
         and the statement had become so attenuated as to
         dissipate the taint.

Commonwealth v. Bishop, 425 Pa. 175, 182-83, 228 A.2d 661, 665-66

(1967), cert. denied, 389 U.S. 875, 88 S. Ct. 168, 19 L. Ed. 2d 159 (1967)

(internal citations and quotation marks omitted).

      Thus, the lack of probable cause does not automatically necessitate



Commonwealth v. Smith, 606 Pa. 127, 145, 995 A.2d 1143, 1153 (2010),

cert. denied, ___ U.S. ___, 131 S. Ct. 518, 178 L. Ed. 2d 382 (2010) (holding

                                        arrest based on expired warrant did



police issued appellant Miranda warnings, appellant waived Miranda rights,



Each case must be evaluated in light of the following factors:

         (1) whether Miranda warnings were given; (2) the
         temporal proximity of the arrest and the confession; (3)
         the presence of intervening circumstances; and, (4) the
         purpose and flagrancy of the official misconduct. The
         voluntariness of the statement is, of course, a threshold
         requirement, and the confession must also be free of any
         element of coerciveness due to the unlawful arrest.

Id. at 143, 995 A.2d at 1152 (internal citations and quotation marks

omitted).   See also Commonwealth v. Williams, 2 A.3d 611, 621

(Pa.Super. 2010) (en banc), appeal denied, 610 Pa. 585, 19 A.3d 1051

(2011) (holding any applicable taint to physical evidence seized stemming

                                    - 10 -
J-A17004-14


from warrantless seizure of vehicle was purged by securing search warrant

and canine sniff that were not premised upon facts obtained as result of

warrantless seizure of vehicle).

      Instantly, even if Officer Paris lacked probable cause to detain

                                                    uppression. The record

makes clear: (1) police issued Appellant Miranda warnings twice, once



conducted a formal interview of Appellant less than twenty-four hours after

Officer Paris made initial contact with Appellant, and Appellant confessed

during that timeframe; Appellant waived his right to counsel, and confessed

to the robbery approximately one-half hour into the interview; (3) police

required Appellant to spend the night at central headquarters, but only



Appellant to confess; and (4) Appellant did not ask to leave at any time and

police provided Appellant with food, water and a bathroom, consistent with

police procedure.   The record demonstrates no evidence of flagrant police

misconduct.   Thus, under the Smith factors, even if police initially lacked



and not warrant suppression. See Smith, supra. Accordingly, we affirm on



      Judgment of sentence affirmed.




                                   - 11 -
J-A17004-14


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/4/2014




                          - 12 -
Circulated 07/14/2014 12:11 PM
Circulated 07/14/2014 12:11 PM
Circulated 07/14/2014 12:11 PM
Circulated 07/14/2014 12:11 PM